                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS ROBINSON, et al.,                      :
    Plaintiffs,                               :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-CV-1689
                                              :
PA. DEPT. OF CORRECTIONS, et al.,             :
      Defendants.                             :
                                              :

                                        MEMORANDUM

GOLDBERG, J.                                                                 MAY 13, 2019

       Plaintiffs Thomas Robinson and William Hull, prisoners incarcerated at SCI Phoenix,

filed this civil action against the Pennsylvania Department of Corrections (DOC), Secretary John

Wetzel, and Smart Communications, 1 based on allegations that the DOC’s recently-adopted mail

policy violates their rights. They both seek leave to proceed in forma pauperis. For the

following reasons, the Court will grant Robinson and Hull leave to proceed in forma pauperis,

dismiss certain of their claims, and direct service of their remaining claims.

       I.      FACTS

       On September 7, 2018, Wetzel, in his capacity as Secretary of the DOC, announced a

new DOC policy governing inmate mail. Pursuant to that policy, non-privileged incoming mail

addressed to inmates must be sent to Smart Communications’ facility in Florida where the mail

is scanned, emailed to the facility where the inmate is located, printed by DOC staff, and

delivered to the inmate. Additionally, inmates are required to use envelopes bearing the Florida

address as a return address.




1
 Although Robinson and Hull refer to this entity as “Smart Communication,” the company is
“Smart Communications.”
        Robinson and Hull allege that the mail policy only considers mail coming from the Court

to be privileged. They claim that privileged attorney-client mail is reviewed and stored in a

manner that violates attorney-client confidentiality. Robinson and Hull assert that they “do not

want the defendants copying, storing, [or] destroying any of their property, (i.e. mail), especially

court mail, attorney-client privileged mail, legal strategy, banking information, photos, etc.”

(Compl. at 3, ¶ 15.)

        Robinson also alleges that “Defendants PaDOC and Sec. John Wetzel, through their

Agents and Representative[s], SCI-Phoenix Security Staff are systematically retaliat[ing]”

against him for filing the instant case. 2 (Compl. at 6, ¶ 32; see also id. at 9, ¶ 36.).) He asserts

that the retaliation “comes in the form of a DC-141 Misconduct,” which he received for allegedly

disobeying a direct order to pick up his legal mail. (Id. at 6, ¶ 33.) Robinson received two such

misconducts in mid-December of 2018. (Id. at 6, ¶ 33(f).) He claims the misconducts are false

because he never received a pass to pick up his mail. It appears that the misconduct charges

were dismissed after a hearing but remain in Robinson’s file.

        Robinson and Hull indicate that they are challenging the mail policy pursuant to 42

U.S.C. § 1981, § 1982, § 1983, § 1985 and § 1986. They suggest that the search and destruction

of their mail violates the Fourth Amendment, Eighth Amendment, and the Equal Protection

Clause of the Fourteenth Amendment. (Id. at 2, ¶ 8.) Robinson also brings claims for retaliation

based on the misconducts. The Complaint requests an injunction expunging the disciplinary




2
 Robinson’s other pending litigation does not concern prison conditions. He notes that he has
four pending cases: (1) his criminal case; (2) a civil case related to his late father’s pension
benefits; (3) a civil case against his former attorney; and (4) the instant complaint related to his
mail. (Compl. at 8, ¶ 33(n).)
                                                   2
charges from Robinson’s record, an injunction prohibiting the DOC from applying its mail

policy, and punitive damages.

       II.     STANDARD OF REVIEW

    The Court will grant Robinson and Hull leave to proceed in forma pauperis because it

appears that they are incapable of paying the fees to commence this civil action. 3 As Robinson

and Hull are proceeding in forma pauperis, 28 U.S.C. § 1915(e)(2)(B)(i) and (ii) apply, which

require the Court to dismiss the Complaint if it is frivolous or fails to state a claim. A Complaint

is frivolous if it “lacks an arguable basis either in law or in fact,” Neitzke v. Williams, 490 U.S.

319, 325 (1989), and is legally baseless if it is “based on an indisputably meritless legal theory.”

Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995).

       To survive dismissal, a complaint “must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quotations omitted). “[M]ere conclusory statements[] do not suffice.” Id. The Court

may also consider matters of public record. Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260

(3d Cir. 2006). As Robinson and Hull are proceeding pro se, the Court construes their

allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

       III.    DISCUSSION

       A. Claims Under § 1981, § 1982, § 1985, and § 1986

       Robinson and Hull invoke § 1981, § 1982, § 1985 and § 1986, but those statutes are not

applicable to the facts alleged in their Complaint. Sections 1981 and 1982 prohibit private acts

of race discrimination. See McGovern v. City of Philadelphia, 554 F.3d 114, 121 (3d Cir. 2009)



3
 As Robinson and Hull are both incarcerated, they are both required to pay the filing fee in
installments in accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b);
Hagan v. Rogers, 570 F.3d 146, 155-56 (3d Cir. 2009).
                                                   3
(explaining that § 1981 does not provide a private right of action against a state actor); Brown v.

Philip Morris Inc., 250 F.3d 789, 797 (3d Cir. 2001) (construing § 1981 and § 1982). “Section

1985(1) prohibits two or more persons from interfering with a federal officer’s performance of

his duties, and Section 1985(2) prohibits conspiracies to obstruct justice and to intimidate

litigants and witnesses.” Desi's Pizza, Inc. v. City of Wilkes-Barre, 321 F.3d 411, 423 n.1 (3d

Cir. 2003) (internal citations and quotations omitted). Section 1985(3) prohibits conspiracies

motivated by race- or class-based animus to deprive a person or class of persons of equal

protection of the laws. Lake v. Arnold, 112 F.3d 682, 685 (3d Cir. 1997); Farber v. City of

Paterson, 440 F.3d 131, 136 (3d Cir. 2006). Section 1986 “constitutes an additional safeguard

for those rights protected under 42 U.S.C. § 1985, and ‘transgressions of § 1986 by definition

depend on a preexisting violation of § 1985.” Clark v. Carbaugh, 20 F.3d 1290, 1295 (3d Cir.

1994) (quoting Rogin v. Bensalem Twp., 616 F.2d 680, 696 (3d Cir. 1980)).

       Robinson and Hull do not raise allegations of race discrimination, a conspiracy motivated

by race- or class-based animus, an interference with federal officials’ duties, or any conspiracies

to obstruct justice. As there is no reasonable or plausible suggestion that § 1981, § 1982, § 1985,

or § 1986 are implicated by the conduct at issue in this case, the Court will dismiss those claims

as legally baseless and focus on Robinson and Hull’s § 1983 claims. See, e.g., Jackman v.

McMillan, 232 F. App’x 137, 138 n.2 (3d Cir. 2007) (per curiam).

       B. Claims Under § 1983

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).




                                                 4
Although Robinson and Hull may proceed on their challenge to the DOC’s mail policy against

tow of the Defendants, their other claims fail.

           1. Claims Against the DOC

       Robinson and Hull cannot state a claim under § 1983 against the DOC. States are not

considered “persons” for purposes of § 1983. See Will v. Mich. Dep’t of State Police, 491 U.S.

58, 65-66 (1989). Furthermore, the Eleventh Amendment bars suits against a state and its

agencies in federal court when the state has not waived that immunity. Id. The Commonwealth

of Pennsylvania has not waived that immunity. See 42 Pa. Cons. Stat. § 8521(b). “Because the

Commonwealth of Pennsylvania’s Department of Corrections is a part of the executive

department of the Commonwealth, it shares in the Commonwealth's Eleventh Amendment

immunity” and is also not considered a person for purposes of § 1983. Lavia v. Pennsylvania,

Dep't of Corr., 224 F.3d 190, 195 (3d Cir. 2000); see also Pettaway v. SCI Albion, 487 F. App'x

766, 768 (3d Cir. 2012) (per curiam) (“[A]s a state agency and the prison it administers, the

Department of Corrections and SCI–Albion are not ‘persons’ and thus cannot be sued under 42

U.S.C. § 1983.”). Accordingly, the Court will dismiss Robinson and Hull’s § 1983 claims

against the DOC because they lack a legal basis.

           2. Damages Claims Against Wetzel in his Official Capacity

       The Eleventh Amendment bars suits against a state and its agencies in federal court that

seek monetary damages. See Pennhurst State Sch. And Hosp. v. Halderman, 465 U.S. 89, 99-

100 (1984); A.W. v. Jersey City Public Schs., 341 F.3d 234, 238 (3d Cir. 2003). Suits against

state officials acting in their official capacities are really suits against the employing government




                                                  5
agency, and as such, are also barred by the Eleventh Amendment. 4 A.W., 341 F.3d at 238; see

also Hafer v. Melo, 502 U.S. 21, 25 (1991); Will v. Mich. Dep’t of State Police, 491 U.S. 58, 70-

71 (1989). Accordingly, the Court will dismiss Robinson and Hull’s damages claims against

Wetzel in his official capacity because those claims lack a legal basis.

           3. Mail Policy

       The Court will construe Robinson and Hull’s challenges to the DOC mail policy as

claims under the Fourth Amendment and the First Amendment. 5 See Jones v. Brown, 461 F.3d

353, 359 (3d Cir. 2006) (“A state pattern and practice[] . . . of opening legal mail outside the

presence of the addressee inmate interferes with protected communications, strips those

protected communications of their confidentiality, and accordingly impinges upon the inmate’s




4
 However, state officials sued in their individual capacities are “persons” within the meaning of
Section 1983. See Hafer, 502 U.S. at 31. Thus, the Eleventh Amendment does not bar suits for
monetary damages brought under Section 1983 against state officials in their individual
capacities. Id. The Eleventh Amendment also does not generally bar prospective declaratory or
injunctive relief. See Kentucky v. Graham, 473 U.S. 159, 167 (1985) (explaining that “official-
capacity actions for prospective relief are not treated as actions against the State”); see also
Edelman v. Jordan, 415 U.S. 651, 677 (1974) (holding that “a federal court’s remedial power,
consistent with the Eleventh Amendment, is necessarily limited to prospective injunctive
relief.”); O’Callaghan v. Hon. X, 661 F. App’x 179, 182 (3d Cir. 2016).

5
 The Complaint also invokes the Eighth Amendment and Equal Protection Clause of the
Fourteenth Amendment, but those provisions are inapplicable here. The Eighth Amendment
prohibits objectively serious deprivations that result in the minimal civilized measure of life’s
necessities, a standard that is not met here because the deprivation does not deprive Robinson
and Hull of life’s necessities and is not alleged to have interfered with their health or safety. See
Payne v. Duncan, No. 3:15-CV-1010, 2017 WL 542032, at *9 (M.D. Pa. Feb. 9, 2017)
(“Plaintiff's claim for destruction of property under the Eighth Amendment does not constitute a
deprivation of life’s necessities.”), aff'd, 692 F. App’x 680 (3d Cir. 2017); Gorrell v. Yost, 509 F.
App'x 114, 118 (3d Cir. 2013) (per curiam) (“[T]he Eighth Amendment is inapplicable to
Gorrell’s claims because he has not suffered any interference with his health or basic needs.”).
There is no basis for an Equal Protection claim because prisoners are not a protected class for
Fourteenth Amendment purposes and Robinson and Hull do not allege any other basis for
concluding they were impermissibly discriminated against. See Myrie v. Comm’r, N.J. Dep’t of
Corr., 267 F.3d 251, 263 (3d Cir. 2001).
                                                  6
right to freedom of speech.”) The Court will direct service of the Complaint on the remaining

Defendants so Robinson and Hull can proceed on those claims.

             4. Retaliation

       Robinson alleges that prison officials retaliated against him for filing this lawsuit by

filing grievances against him. “To state a claim for retaliation, a prisoner must allege that: (1) he

was engaged in constitutionally protected conduct, (2) ‘he suffered some adverse action at the

hands of prison officials,’ and (3) ‘his constitutionally protected conduct was a substantial or

motivating factor in the decision’ to take that action.” Wisniewski v. Fisher, 857 F.3d 152, 156

(3d Cir. 2017) (per curiam) (quoting Rauser v. Horn, 241 F.3d 330, 333 (3d Cir. 2001)) (internal

quotations omitted). Here, Robinson alleges that DOC officials subjected him to false

misconducts in December of 2018 for filing this lawsuit. However, Robinson did not file this

lawsuit until April of 2019. Accordingly, the false misconducts could not have been motivated

by the filing of this lawsuit, which occurred four month later. 6 As it does not appear that

Robinson can allege a retaliation claim because of that fact, the Court will dismiss Robinson’s

retaliation claim with prejudice for failure to state a claim.

       IV.      CONCLUSION

       For the foregoing reasons, the Court will grant Robinson and Hull leave to proceed in

forma pauperis and dismiss the following claims: (1) all claims under 42 U.S.C. § 1981, § 1982,

§ 1985, and § 1986; (2) all § 1983 claims against the DOC; (3) § 1983 claims for damages




6
  In any event, Robinson has not alleged any facts establishing that Wetzel was personally
responsible for the issuance of the misconducts. Iqbal, 556 U.S. at 676 (“Because vicarious
liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-official
defendant, through the official’s own individual actions, has violated the Constitution.”); Barkes
v. First Corr. Med., Inc., 766 F.3d 307, 316 (3d Cir. 2014), reversed on other grounds by Taylor
v. Barkes, 135 S. Ct. 2042 (2015) (explaining bases for supervisory liability).
                                                   7
against Wetzel in his official capacity; (4) challenges to the DOC mail policy based on the

Eighth Amendment or Equal Protection Clause; and (5) Robinson’s retaliation claim. As it does

not appear that Robinson and Hull can cure the defects in those claims, they will not be given

leave to amend. However, the Court will direct service on Wetzel and Smart Communications

so that Robinson and Hull may proceed on a First Amendment and Fourth Amendment

challenges to the DOC mail policy. An appropriate Order follows.




                                                8
